EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang (Reg. No. 59423) on 3/22/2021.

The application has been amended as follows: 

In the Title:The title has been amended to read as follows:
HEAT RADIATOR INCLUDING HEAT RADIATING ACCELERATION PARTS WITH CONCAVE AND CONVEX PORTIONS FOR AN AIRCRAFT

In the Claims:
Claim 1:
In line 13 of Claim 1, the phrase “wherein an outline of the concave portion or the convex portion” has been replaced with --wherein at least one of an outline of the concave portion or the convex portion--. 
In line 15 of Claim 1, the phrase “is formed as an outlined of a figure by disposing” has been replaced by --has an outlined of a figure formed by disposing--. 

Claim 10:
In line 2 of Claim 10, the phrase “wherein an outline of the concave portion” has been replaced with --wherein the other of the at least one of an outline of the concave portion or the convex portion--. 
In lines 3-4 of Claim 10, the phrase “is formed as an outlined of a figure by disposing” has been replaced by --has an outlined of a figure formed by disposing--. 
In line 10 of Claim 10, the phrase “of the concave portion” has been replaced with --the other of the concave portion or convex portion--. 

Claim 11:
In lines 2-4 of Claim 11, the phrase “are disposed in series in the normal direction” has been replaced with --have perimeters on the respective first and second surfaces which overlap in the normal direction--. 

Claim 13:
In line 2 of Claim 13, the phrase “the heat radiator” has been replaced with --a heat radiator--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in the response filed on 3/1/2021 are persuasive and as there is no teaching, suggestion, or motivation in the closest prior art references of US 5224538 to Jacoby, US 6006823 to Kiknadze, or US 3741285 to Kuethe to provide the particular geometry for the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A. Fabula/
Examiner, Art Unit 3647                                                                                                                                                                                            
/Richard R. Green/Primary Examiner, Art Unit 3647